 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LEONEL GONZALEZ and JONATHAN                       Case No. 1:18-cv-01046 NONE JLT
     BASULTO,
12                                                      ORDER GRANTING TIME TO FILE THE
                      Plaintiffs,                       MOTION FOR DEFAULT JUDGMENT
13
               vs.
14
     JAG TRUCKING, INC. et al.,
15
                 Defendants.
16   ____________________________________
17   AND RELATED CROSS ACTIONS
18

19             As to the cross action filed by Jag Trucking Inc and Joshua Nicholson, the cross-plaintiffs
20   seek an extension of time to file their motion for default judgment against Jose Roberto Alvarado,
21   Juana Luevano, Leah Alvarado, Frank Lopez, and Isiah Gonzalez as to whom, the Clerk has
22   entered defaults (Docs. 67-68, 75-77). They do not explain why this extension of time is needed.
23   (Doc. 120) However, the Court will grant this single request because it appears no prejudice will
24   result.
25   ///
26   ///
27   ///
28


                                                        2
 1           Thus, Jag Trucking Inc and Joshua Nicholson SHALL file their motion for default

 2   judgment no later than May 15, 2020.1

 3
     IT IS SO ORDERED.
 4

 5       Dated:      March 9, 2020                                       /s/ Jennifer L. Thurston
                                                                UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27
             1
               The Court understands that this motion will seek entry of a “take-nothing” judgment as to these cross-
28   defendants.


                                                              3
